Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 July 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email dated 28 July 2022 by Applicant’s Attorney Michael Britton.

The application has been amended as follows: 
Claims: 
1. 	(Currently Amended) A laminated core manufacturing method being a manufacturing method for a laminated core including, a laminated body that is made of a magnetic material, said laminated body including core back portions, and tooth portions that protrude radially inward from an inner circumferential surface of respective core back portions, and electrically insulating members that are disposed on two circumferential side portions of said tooth portions, wherein said laminated core manufacturing method comprises: 
a punching step in which core strips are punched out of a strip-shaped body of magnetic material; 
an aligning step in which said punched core strips are aligned while being laminated to form said laminated body; 
a bonding agent application step in which at least one of an adhesive and a pressure-sensitive adhesive are applied only to two circumferential side surfaces of each of said tooth portions of said laminated body, after said aligning step; 
an electrically insulating member affixing step in which said insulating members are affixed to said two side surfaces of each of said tooth portions, said insulating members cover each of said two circumferential side surfaces of said tooth portions and protrude outward at two axial ends of said tooth portions, after the bonding agent application step; and 
a bonding step in which said insulating members are pressed onto said two side surfaces of each of said tooth portions of said laminated body so as to integrate said laminated body and also so as to fix said insulating members to said laminated body, by means of at least one of said adhesive and said pressure-sensitive adhesive that are disposed between said two side surfaces of each of said tooth portions and said insulating members.  

2. 	(Currently Amended) A laminated core manufacturing method being a manufacturing method for a laminated core including, a laminated body that is made of a magnetic material, said laminated body including core back portions, and tooth portions that protrude radially inward from an inner circumferential surface of respective core back portions, and electrically insulating members that are disposed on two circumferential side portions of said tooth portions, wherein said laminated core manufacturing method comprises: 
a punching step in which core strips are punched out of a strip-shaped body of magnetic material; 
an aligning step in which said punched core strips are aligned while being laminated to form said laminated body; 
a bonding agent application step in which at least one of an adhesive and a pressure-sensitive adhesive are applied only to said insulating members; 
an electrically insulating member affixing step in which said insulating members are affixed to two circumferential side surfaces of each of said tooth portions and protrude outward at two axial ends of said tooth portions after the bonding agent application step; and 
a bonding step in which said insulating members are pressed onto said two side surfaces of each of said tooth portions of said laminated body so as to integrate said laminated body and also so as to fix said insulating members to said laminated body, by means of at least one of said adhesive and said pressure-sensitive adhesive that are disposed between said two side surfaces of each of said tooth portions and said insulating members.

15.-28. 	(Canceled).

29. 	(Currently Amended) The laminated core manufacturing method according to claim 1, wherein: 
	
in said bonding step, a bonding agent base portion is disposed between each of said two side surfaces of each of said tooth portions and said insulating members so as to integrate said laminated body and also to fix said insulating members to said laminated body, and 
forming hook portions that protrude in a direction of lamination at two circumferential edge portions at two end surfaces of each of said tooth portions to restrict axial movement of said core strips.  

30. 	(Currently Amended) The laminated core manufacturing method according to claim 2, wherein: 

in said bonding step, a bonding agent base portion is disposed between each of said two side surfaces of each of said tooth portions and said insulating members so as to integrate said laminated body and also to fix said insulating members to said laminated body, and 
forming hook portions that protrude in a direction of lamination at two circumferential edge portions at two end surfaces of each of said tooth portions to restrict axial movement of said core strips.

31. 	(Currently Amended) The laminated core manufacturing method according to claim 3, wherein: 
said insulating members cover each of said two circumferential side surfaces of said tooth portions and protrude outward at two axial ends of said tooth portions, and in said bonding step, a bonding agent base portion is disposed between each of said two side surfaces of each of said tooth portions and said insulating members so as to integrate said laminated body and also to fix said insulating members to said laminated body, and forming hook portions that protrude in a direction of lamination at two circumferential edge portions at two end surfaces of each of said tooth portions to restrict axial movement of said core strips.

32. 	(Currently Amended) The laminated core manufacturing method according to claim 1, wherein in said bonding agent application step, at least one of said adhesive and said pressure-sensitive adhesive [[is]] are applied to all of said core strips at each of said two circumferential side surfaces of each of said tooth portions and [[is]] are connected from one end to the other end of each of said two circumferential side surfaces of each of said tooth portions in a direction of lamination.

Reasons for Allowance
Claims 1-14 and 29-32 are allowed. Claims 15-28 are canceled.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 1 of the response filed on 08 July 2022 reviewed carefully and the amendments of the claims 1-3, 8-9 and 29-31 filed on 08 July 2022 along with the proposed examiner’s amendment would overcome the claim objections, and claim rejections based on 35 USC §112 and 35 USC §103.

Regarding claims 1 and 2, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
a lamented core manufacturing method comprises a bonding agent application step in which at least one of an adhesive and a pressure-sensitive adhesive are applied only to two circumferential side surfaces of each of the tooth portions of the laminated body, after aligning step; an electrically insulating member affixing step in which the insulating members are affixed to two side surfaces of each of the tooth portions, insulating members cover each of the two circumferential side surfaces of the tooth portions and protrude outward at two axial ends of the tooth portions, after the bonding agent application step;
Regarding claim 3, the allowable feature being:
a lamented core manufacturing method comprising a bonding agent application step in which an adhesive that comprises a base resin and a hardening accelerator is used, the base resin being applied only to a first portion of either the two circumferential side surfaces of each of the tooth portions or the insulating members, the hardening accelerator being applied only to a second portion of the other of the two circumferential side surfaces of each of the tooth portions or the insulating members; an electrically insulating member affixing step in which said insulating members are affixed to the two side surfaces of each of said tooth portions.

Prior art of record Miyake (US 20090195110) teaches in Figs. 1-3 a laminated core made of magnetic sheets stacked one on top of another and the core members adjoin using a thermoplastic resin strand placed between the first and second core members, and in Fig. 1(b), press and bond each other by melting and curing the thermoplastic resin strand. Miyake does not teach a bonding agent in which at least a pressure-sensitive adhesive or electrically insulating member affixing step in which the insulating members are affixed to two side surfaces of each of the tooth portions, or insulating members cover each of the two circumferential side surfaces of the tooth portions and protrude outward at two axial ends of the tooth portions.  

Prior art of record Yokura (US 20120128988) teaches an insulation sheet for electric machine that forms as slot insulation sheet, configured by an aramid paper and a PPS film directly pressure laminated without use of an adhesive. Prior art of record Hiroshi (JP 2006238592) teaches a slot paper forming apparatus and a method of mounting the insulator into the slot of the stator core.  Both Yokura and Hiroshi fail to teach a punching or an aligning step of core strips or an electrically insulating member affixing step in which the insulating members are affixed to two circumferential side surfaces of each of the tooth portions or insulating members cover each of the two circumferential side surfaces of the tooth portions and protrude outward at two axial ends of the tooth portions. 

Prior art of record Hasuo (WO 2016076321) teaches a stator iron core formed by laminating a plurality of iron core pieces with a predetermined shape, and a caulking block, detachable along a radial direction on each of the iron core pieces. Prior art of record Decristofaro (US 20040212269) teaches a method of selectively producing laminations by etching process and are bonded together to form a stacked lamination core. Prior art of record Fukumoto (US 20150097462) teaches a laminated core and the core pieces are connecting by filling resin in a plurality of resin holes penetrating in the axial direction. However, Hasuo or Decristofaro or Fukumoto does not teach a base resin being applied only to a first portion of either the two circumferential side surfaces of each of the tooth portions or the insulating members, the hardening accelerator being applied only to a second portion of the other of the two circumferential side surfaces of each of the tooth portions or the insulating members or an electrically insulating member affixing step in which the insulating members are affixed to the two side surfaces of each of the tooth portions. 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claims 1-3, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. Therefore, claims 1-3 are allowed and claims 4-14, 29 and 32 are allowed as they inherit all the limitations of claim 1, claims 30 and 31 are allowed as they inherit all limitations of claims 2 and 3 respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729